Exhibit 10.3

 

Execution Version

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
18th day of June, 2020, by and among Tortoise Acquisition Corp., a Delaware
corporation (the “Issuer”), and [●] (“Subscriber”).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Issuer is entering into that certain Business Combination
Agreement and Plan of Reorganization, dated as of the date of this Subscription
Agreement (as may be amended or supplemented from time to time, the “Combination
Agreement”), among the Issuer, Hyliion Inc., a Delaware corporation (“Hyliion”),
and SHLL Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary
of the Issuer, pursuant to which the Issuer will acquire Hyliion, on the terms
and subject to the conditions set forth therein (the “Transaction”);

 

WHEREAS, in connection with the Transaction, on the terms and subject to the
conditions set forth in this Subscription Agreement, Subscriber desires to
subscribe for and purchase from the Issuer the number of shares of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A Shares”), set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share (the “Share Purchase Price”), or the aggregate purchase
price set forth on the signature page hereto (the “Purchase Price”), and the
Issuer desires to issue and sell to Subscriber the Acquired Shares in
consideration of the payment of the Purchase Price by or on behalf of Subscriber
to the Issuer at or prior to the Closing Date; and

 

WHEREAS, in connection with the Transaction, certain other institutional
“accredited investors” (as such term is defined in Rule 501 under the Securities
Act of 1933, as amended (the “Securities Act”, and each such institutional
“accredited investor”, an “Other Subscriber”)), have entered into subscription
agreements with the Issuer substantially similar to this Subscription Agreement,
pursuant to which such Other Subscribers have agreed to subscribe for and
purchase, and the Issuer has agreed to issue and sell to such Other Subscribers,
on the Closing Date, a total of at least [●] Class A Shares at the Share
Purchase Price (the “Other Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Issuer hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

 



 

 

 

2. Closing.

 

a. Subject to the satisfaction or waiver of the conditions set forth in
Section 2(c), the closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and at a time immediately prior to, the
closing of the Transaction (such date, the “Closing Date”). Not less than five
(5) business days prior to the scheduled Closing Date (the “Scheduled Closing
Date”), the Issuer shall provide written notice to Subscriber (the “Closing
Notice”) of the Scheduled Closing Date.

 

b. On the Closing Date, subject to the satisfaction or waiver of the conditions
set forth in Section 2(c) (other than those conditions that by their nature are
to be satisfied at Closing, but without affecting the requirement that such
conditions be satisfied or waived at Closing):

 

(i) Subscriber shall deliver to the Issuer on the Closing Date the Purchase
Price for the Acquired Shares by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Issuer in the Closing Notice;
and

 

(ii) The Issuer shall deliver to Subscriber the Acquired Shares in book-entry
form, free and clear of any liens or other restrictions whatsoever (other than
those arising under state or federal securities laws), in the name of Subscriber
(or its nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable. Each book entry for the Acquired Shares
shall contain a notation, and each certificate (if any) evidencing the Acquired
Shares shall be stamped or otherwise imprinted with a legend, in substantially
the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 

c. The Closing shall be subject to the satisfaction on the Closing Date, or the
waiver by each of the parties hereto, of each of the following conditions:

 

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) all representations and warranties of the Issuer and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Issuer and Subscriber of each of the representations, warranties
and agreements of each such party contained in this Subscription Agreement as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date);

 



2

 

 

(iii) the Issuer and Subscriber shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Subscription Agreement to be performed, satisfied or complied with by it at
or prior to the Closing, except where the failure of such performance or
compliance would not or would not reasonably be expected to prevent, materially
delay, or materially impair the ability of the Issuer to consummate the Closing;

 

(iv) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition;

 

(v) no amendment or modification of the Combination Agreement shall have
occurred that would reasonably be expected to materially and adversely affect
the economic benefits that Subscriber would reasonably expect to receive under
this Subscription Agreement, including, without limitation, any material
amendment or waiver of any representation or covenant of the Issuer or Hyliion
relating to the financial position or outstanding indebtedness of the Issuer or
Hyliion;

 

(vi) No Company Material Adverse Effect or TortoiseCorp Material Adverse Effect
(each as defined in the Combination Agreement) shall have occurred between the
date of the Combination Agreement and the Closing Date; and

 

(vii) all conditions precedent to the closing of the Transaction, including all
necessary approvals of the Issuer’s stockholders and regulatory approvals, if
any, shall have been satisfied or waived (other than those conditions that may
only be satisfied at the closing of the Transaction, but subject to satisfaction
of such conditions as of the closing of the Transaction).

 

d. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

 

e. In the event the Transaction does not occur within one (1) business day of
the Closing, the Issuer shall promptly (but not later than two (2) business days
thereafter) return the Purchase Price to Subscriber, and any book entries or
share certificates shall be deemed cancelled and any share certificates shall be
promptly (but not later than two (2) business days thereafter) returned to the
Issuer.

 

3. Issuer Representations and Warranties. The Issuer represents and warrants
that:

 

a. The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 



3

 

 

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and registered with the Issuer’s
transfer agent, the Acquired Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Issuer’s certificate of
incorporation and bylaws or under the laws of the State of Delaware.

 

c. This Subscription Agreement, the Other Subscription Agreements and the
Combination Agreement (collectively, the “Transaction Documents”) have been duly
authorized, executed and delivered by the Issuer and are enforceable against the
Issuer in accordance with their respective terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

d. The execution and delivery by the Issuer of the Transaction Documents, and
the performance by the Issuer of its obligations under the Transaction
Documents, including the issuance and sale of the Acquired Shares and the
consummation of the other transactions contemplated herein, do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Issuer (a “Material Adverse Effect”) or materially affect the
validity of the Acquired Shares or the legal authority of the Issuer to comply
in all material respects with the terms of this Subscription Agreement; (ii) the
organizational documents of the Issuer; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its properties that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or materially affect the validity of the Acquired Shares
or the legal authority of the Issuer to comply in all material respects with
this Subscription Agreement.

 

e. There are no securities or instruments issued by or to which the Issuer is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares, (ii) the Class A Shares to be issued
pursuant to any Other Subscription Agreement or (iii) any securities to be
issued pursuant to the Amended and Restated Forward Purchase Agreement, dated
February 6, 2019 (the “Forward Purchase Agreement”), among the Issuer, Tortoise
Sponsor LLC and Atlas Point Energy Infrastructure Fund, LLC, in each case, that
have not been or will not be validly waived on or prior to the Closing Date.

 

f. The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses (ii)
and (iii), for defaults or violations that have not had and would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



4

 

 

g. The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state or
federal securities laws, (iii) the filings required in accordance with Section
9(n), (iv) those required by the New York Stock Exchange (the “NYSE”), including
with respect to obtaining stockholder approval, and (v) the failure of which to
obtain would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

h. The authorized capital stock of the Issuer consists of (i) 1,000,000 shares
of preferred stock, par value $0.0001 per share (“Preferred Stock”), (ii)
200,000,000 Class A Shares and (iii) 20,000,000 shares of Class B common stock,
par value $0.0001 per share (“Class B Shares”). As of the date hereof and as of
immediately prior to the Closing: (i) no shares of Preferred Stock are issued
and outstanding, (ii) 23,300,917 Class A Shares are issued and outstanding,
(iii) 5,825,230 Class B Shares are issued and outstanding, and (iv) 18,310,641
warrants, each entitling the holder thereof to purchase one Class A Share at an
exercise price of $11.50 per Class A Share, are outstanding. As of March 31,
2020 and as of the Closing, the Issuer had and will have no outstanding
long-term indebtedness (other than deferred underwriting fees and expenses
deferred from its initial public offering).

 

i. The Issuer has not received any written communication since December 31,
2019, from a governmental entity that alleges that the Issuer is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

j. The issued and outstanding Class A Shares are registered pursuant to Section
12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and are listed for trading on the NYSE. There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Issuer, threatened against the
Issuer by the NYSE or the Commission with respect to any intention by such
entity to deregister the Class A Shares or prohibit or terminate the listing of
the Class A Shares on the NYSE. The Issuer has taken no action that is designed
to terminate the registration of the Class A Shares under the Exchange Act.

 

k. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4, no registration under the Securities Act is required for the
offer and sale of the Acquired Shares by the Issuer to Subscriber in the manner
contemplated by this Subscription Agreement.

 



5

 

 

l. Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 

m. The Issuer has not entered into any side letter or similar agreement with any
Other Subscriber in connection with such Other Subscriber’s direct or indirect
investment in the Issuer and no Other Subscription Agreement includes terms and
conditions that are materially more advantageous to any such Other Subscriber
than Subscriber hereunder. The Other Subscription Agreements have not been
amended in any material respect following the date of this Subscription
Agreement and reflect the same Share Purchase Price and terms that are no more
favorable to any such Other Subscriber thereunder than the terms of this
Subscription Agreement. Other than pursuant to the Forward Purchase Agreement,
pursuant to which the Issuer may issue units comprised of Class A Shares and
warrants, the Issuer has not agreed and will not agree to issue any warrants to
any person in connection with the Transaction.

 

n. The Issuer has made available to Subscriber (including via the Commission’s
EDGAR system) a copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document, if any, filed by the Issuer
with the Commission since its initial registration of the Class A Shares (the
“SEC Documents”), which SEC Documents, as of their respective filing dates,
complied in all material respects with the requirements of the Exchange Act
applicable to the SEC Documents and the rules and regulations of the Commission
promulgated thereunder applicable to the SEC Documents. None of the SEC
Documents filed under the Exchange Act (except to the extent that information
contained in any SEC Document has been superseded by a later timely filed SEC
Document) contained, when filed any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, that, with respect to the proxy statement to be
filed by the Issuer with respect to the Transaction or any of its affiliates
included in any SEC Document or filed as an exhibit thereto, the representation
and warranty in this sentence is made to the Issuer’s knowledge. The Issuer has
timely filed each report, statement, schedule, prospectus, and registration
statement that the Issuer was required to file with the Commission since its
inception. There are no material outstanding or unresolved comments in comment
letters from the Staff of the Commission with respect to any of the SEC
Documents.

 

o. Except for such matters as have not had and would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) proceeding pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

 

p. Except for placement fees payable to Barclays Capital Inc. and Goldman Sachs
& Co. LLC, in their capacity as placement agents for the offer and sale of the
Acquired Shares (in such capacity, the “Placement Agents”), the Issuer has not
paid, and is not obligated to pay, any brokerage, finder’s or other commission
or similar fee in connection with its issuance and sale of the Acquired Shares,
including, for the avoidance of doubt, any fee or commission payable to any
stockholder or affiliate of the Issuer.

 



6

 

 

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that as of the Closing Date:

 

a. Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with the requisite entity power and authority to enter into, deliver and perform
its obligations under this Subscription Agreement.

 

b. This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber. This Subscription Agreement is enforceable against Subscriber in
accordance with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 

c. The execution and delivery by Subscriber of this Subscription Agreement, and
the performance by Subscriber of its obligations under this Subscription
Agreement, including the purchase of the Acquired Shares and the consummation of
the other transactions contemplated herein, will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Subscriber pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Subscriber is a party or by
which Subscriber is bound or to which any of the property or assets of
Subscriber is subject, which would reasonably be expected to have a material
adverse effect on the business, properties, financial condition, stockholders’
equity or results of operations of Subscriber, taken as a whole (a “Subscriber
Material Adverse Effect”), or materially affect the legal authority of
Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of Subscriber’s properties that would reasonably be expected
to have a Subscriber Material Adverse Effect or materially affect the legal
authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), in each case, satisfying the
applicable requirements set forth on Schedule A, (ii) is acquiring the Acquired
Shares only for its own account and not for the account of others, or if
Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, each owner of such account is a “qualified
institutional buyer” (as defined above) and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations and agreements herein on behalf of
each owner of each such account and (iii) is not acquiring the Acquired Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act. Subscriber has completed Schedule A
following the signature page hereto and the information contained therein is
accurate and complete. Subscriber is not an entity formed for the specific
purpose of acquiring the Acquired Shares.

 



7

 

 

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

 

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements included
in this Subscription Agreement.

 

g. Subscriber’s acquisition and holding of the Acquired Shares will not
constitute or result in a non-exempt prohibited transaction under section 406 of
the Employee Retirement Income Security Act of 1974, as amended, section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.

 

h. In making its decision to subscribe for and purchase the Acquired Shares,
Subscriber represents that it has relied solely upon its own independent
investigation. Without limiting the generality of the foregoing, Subscriber has
not relied on any statements or other information provided by the Placement
Agents concerning the Issuer or the Acquired Shares or the offer and sale of the
Acquired Shares. Subscriber acknowledges and agrees that Subscriber has received
such information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer and the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

 

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or the Placement
Agents, and the Acquired Shares were offered to Subscriber solely by direct
contact between Subscriber and the Issuer or the Placement Agents. Subscriber
did not become aware of this offering of the Acquired Shares, nor were the
Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Issuer represents and warrants that the Acquired Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

 



8

 

 

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

k. Subscriber acknowledges and agrees that neither the Placement Agents nor any
Affiliate of the Placement Agents has provided Subscriber with any information
or advice with respect to the Subscribed Shares nor is such information or
advice necessary or desired. Subscriber acknowledges that the Placement Agents
and their representatives (i) have not made any representation as to the Issuer
or the quality of the Acquired Shares, (ii) may have acquired non-public
information with respect to the Issuer which Subscriber agrees need not be
provided to it, (iii) have made no independent investigation with respect to the
Issuer or the Acquired Shares or the accuracy, completeness or adequacy of any
information supplied to Subscriber by the Issuer, (iv) have not acted as
Subscriber’s financial advisor or fiduciary in connection with the issue and
purchase of the Acquired Shares and (v) have not prepared a disclosure or
offering document in connection with the offer and sale of the Acquired Shares.

 

l. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

m. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of an investment in the Acquired
Shares.

 

n. Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons, the Executive Order 13599 List, the
Foreign Sanctions Evaders List, or the Sectoral Sanctions Identification List,
each of which is administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) (collectively “OFAC Lists”), (ii) owned or
controlled by, or acting on behalf of, a person, that is named on an OFAC List,
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine, or any other country or territory embargoed or subject
to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). Subscriber
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed to ensure compliance with OFAC-administered
sanctions programs, including for the screening of its investors against the
OFAC Lists. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Acquired Shares were
legally derived.

 



9

 

 

o. If Subscriber is an employee benefit plan that is subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), a plan,
an individual retirement account or other arrangement that is subject to section
4975 of the Code or an employee benefit plan that is a governmental plan (as
defined in section 3(32) of ERISA), a church plan (as defined in section 3(33)
of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other
plan that is not subject to the foregoing but may be subject to provisions under
any other federal, state, local, non-U.S. or other laws or regulations that are
similar to such provisions of ERISA or the Code (collectively, “Similar Laws”),
or an entity whose underlying assets are considered to include “plan assets” of
any such plan, account or arrangement (each, a “Plan”) subject to the fiduciary
or prohibited transaction provisions of ERISA or section 4975 of the Code, then
Subscriber represents and warrants that (i) neither the Issuer, nor any of its
respective affiliates (the ”Transaction Parties”) has acted as the Plan’s
fiduciary, or has been relied on for advice, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties shall
at any time be relied upon as the Plan’s fiduciary with respect to any decision
to acquire, continue to hold or transfer the Acquired Shares; (ii) the decision
to invest in the Acquired Shares has been made at the recommendation or
direction of an “independent fiduciary” (“Independent Fiduciary”) within the
meaning of US Code of Federal Regulations 29 C.F.R. section 2510.3 21(c), as
amended from time to time (the “Fiduciary Rule”) who is (A) independent of the
Transaction Parties; (B) is capable of evaluating investment risks
independently, both in general and with respect to particular transactions and
investment strategies (within the meaning of the Fiduciary Rule); (C) is a
fiduciary (under ERISA and/or section 4975 of the Code) with respect to
Subscriber’s investment in the Acquired Shares and is responsible for exercising
independent judgment in evaluating the investment in the Acquired Shares; and
(D) is aware of and acknowledges that (I) none of the Transaction Parties is
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the purchaser’s or transferee’s
investment in the Acquired Shares, and (II) the Transaction Parties have a
financial interest in the purchaser’s investment in the Acquired Shares on
account of the fees and other remuneration they expect to receive in connection
with transactions contemplated hereunder.

 

p. Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(b)(i).

 

5. Additional Subscriber Agreement. Subscriber hereby agrees that, from the date
of this Agreement, none of Subscriber or any person or entity acting on behalf
of Subscriber or pursuant to any understanding with Subscriber will engage in
any Short Sales with respect to securities of the Issuer prior to the Closing.
For purposes of this Section 5, “Short Sales” shall include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
Notwithstanding the foregoing, nothing herein shall prohibit other entities
under common management with the Subscriber that have no knowledge of this
Subscription Agreement or of Subscriber’s participation in the Transaction
(including the Subscriber’s controlled affiliates and/or affiliates) from
entering into any Short Sales.

 



10

 

 

6. Registration Rights.

 

a. The Issuer agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
registering the resale of the Acquired Shares (the “Registration Statement”),
and the Issuer shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) the 60th calendar day (or
90th calendar day if the Commission notifies the Issuer that it will “review”
the Registration Statement) following the Closing and (ii) the 10th business day
after the date the Issuer is notified (orally or in writing, whichever is
earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Issuer such information regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Acquired Shares as shall be reasonably requested by
the Issuer to effect the registration of the Acquired Shares, and Subscriber
shall execute such documents in connection with such registration as the Issuer
may reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Issuer shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder. For purposes of
clarification, any failure by the Issuer to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Issuer of its obligations to file or effect
the Registration Statement as set forth above in this Section 6. The Issuer will
provide a draft of the Registration Statement to the undersigned for review at
least two (2) business days in advance of filing the Registration Statement. In
no event shall the undersigned be identified as a statutory underwriter in the
Registration Statement unless requested by the SEC; provided, that if the SEC
requests that the undersigned be identified as a statutory underwriter in the
Registration Statement, the undersigned will have an opportunity to withdraw
from the Subscription. Notwithstanding the foregoing, if the SEC prevents the
Issuer from including any or all of the shares proposed to be registered under
the Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Acquired Shares by the applicable
shareholders or otherwise, such Registration Statement shall register for resale
such number of Acquired Shares which is equal to the maximum number of Acquired
Shares as is permitted by the SEC. In such event, the number of Acquired Shares
to be registered for each selling shareholder named in the Registration
Statement shall be reduced pro rata among all such selling shareholders.

 



11

 

 

b. The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date, (ii) after such Registration Statement is declared effective by the
Commission, (A) such Registration Statement ceases for any reason (including by
reason of a stop order, or the Issuer’s failure to update the Registration
Statement), to remain continuously effective as to all Acquired Shares for which
it is required to be effective or (B) Subscriber is not permitted to utilize the
Registration Statement to resell the Acquired Shares (in each case of (A) and
(B), (x) other than within the time period(s) permitted by this Subscription
Agreement and (y) excluding by reason of a post-effective amendment required in
connection with the Issuer’s filing of an amendment thereto (a “Special Grace
Period”) (which Special Grace Period shall not be treated as a Registration
Default (as defined below)), or (iii) after the date six months following the
Closing Date, and only in the event the Registration Statement is not effective
or available to sell all Acquired Shares, the Issuer fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) or Rule 144(i)(2), as
applicable, as a result of which Subscribers who are not affiliates of the
Issuer are unable to sell the Acquired Shares without restriction under Rule 144
(or any successor thereto) (each such event referred to in clauses (i) through
(iii), a “Registration Default” and, for purposes of such clauses, the date on
which such Registration Default occurs, a “Default Date”), then in addition to
any other rights Subscriber may have hereunder or under applicable law, on each
such Default Date and on each monthly anniversary of each such Default Date (if
the applicable Registration Default shall not have been cured by such date)
until the applicable Registration Default is cured, the Issuer shall pay to each
Subscriber an amount in cash, as partial liquidated damages and not as a penalty
(“Liquidated Damages”), equal to 0.5% of the aggregate Purchase Price paid by
Subscriber pursuant to this Subscription Agreement for any Acquired Shares held
by Subscriber on the Default Date; provided, however, that if Subscriber fails
to provide the Issuer with any information requested by the Issuer that is
required to be provided in such Registration Statement with respect to
Subscriber as set forth herein, then, for purposes of this Section 6, the Filing
Date or Effectiveness Date, as applicable, for a Registration Statement with
respect to Subscriber shall be extended until two (2) business days following
the date of receipt by the Issuer of such required information from Subscriber;
and in no event shall the Issuer be required hereunder to pay to Subscriber
pursuant to this Subscription Agreement an aggregate amount that exceeds 5.0% of
the aggregate Purchase Price paid by Subscriber for its Acquired Shares. The
Liquidated Damages pursuant to the terms hereof shall apply on a
daily pro-rata basis for any portion of a month prior to the cure of a
Registration Default, except in the case of the first Default Date. The Issuer
shall deliver the cash payment to Subscriber with respect to any Liquidated
Damages by the fifth business day after the date payable. If the Issuer fails to
pay said cash payment to Subscriber in full by the fifth business day after the
date payable, the Issuer will pay interest thereon at a rate of 5.0% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law,
and calculated on the basis of a year consisting of 360 days) to such
Subscriber, accruing daily from the date such Liquidated Damages are due until
such amounts, plus all such interest thereon, are paid in full. Notwithstanding
the foregoing, nothing shall preclude any Subscriber from pursuing or obtaining
any available remedies at law, specific performance or other equitable relief
with respect to this Section 6 in accordance with applicable law. The parties
agree that notwithstanding anything to the contrary herein, no Liquidated
Damages shall be payable to Subscriber with respect to any period during which
all of such Subscriber’s Acquired Shares may be sold by Subscriber without
volume or manner of sale restrictions under Rule 144 and the Issuer is in
compliance with the current public information requirements under Rule 144(c)(1)
or Rule 144(i)(2), as applicable.

 



12

 

 

c. In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

 

(i) except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) or Rule 144(i)(2), as
applicable, and (iii) two years from the Effective Date of the Registration
Statement. The period of time during which the Issuer is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period.”

 

(ii) advise Subscriber within two (2) business days:

 

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 



13

 

 

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv) upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed; and

 

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby and to
enable Subscriber to sell the Acquired Shares under Rule 144.

 

d. Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Acquired Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer unless otherwise required by law or subpoena. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Acquired Shares in Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



14

 

 

e. Subscriber may deliver written notice (an “Opt-Out Notice”) to the Issuer
requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 6; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 6(e)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such previous notice of Suspension Event, and
thereafter will provide Subscriber with the related notice of the conclusion of
such Suspension Event immediately upon its availability.

 

f. The Issuer shall, notwithstanding any termination of this Subscription
Agreement, indemnify, defend and hold harmless Subscriber (to the extent a
seller under the Registration Statement), the officers, directors and agents of
Subscriber, and each person who controls Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
in the Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Issuer of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 6, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding Subscriber
furnished in writing to the Issuer by Subscriber expressly for use therein or
Subscriber has omitted a material fact from such information or otherwise
violated the Securities Act, Exchange Act or any state securities law or any
rule or regulation thereunder; provided, however, that the indemnification
contained in this Section 6 shall not apply to amounts paid in settlement of any
Losses if such settlement is effected without the consent of the Issuer (which
consent shall not be unreasonably withheld, conditioned or delayed), nor shall
the Issuer be liable for any Losses to the extent they arise out of or are based
upon a violation which occurs (A) in reliance upon and in conformity with
written information furnished by Subscriber, (B) in connection with any failure
of such person to deliver or cause to be delivered a prospectus made available
by the Issuer in a timely manner or (C) in connection with any offers or sales
effected by or on behalf of Subscriber in violation of Section 6(d) hereof. The
Issuer shall notify Subscriber promptly of the institution, threat or assertion
of any proceeding arising from or in connection with the transactions
contemplated by this Section 6 of which the Issuer is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Shares
by Subscriber.

 



15

 

 

g. Subscriber shall, severally and not jointly, indemnify and hold harmless the
Issuer, its directors, officers, agents and employees, and each person who
controls the Issuer (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses, as incurred, (i) arising out of or based upon
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement,
or any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or (ii) arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any prospectus, or any form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, with respect to (i) and/or (ii), to the extent, but
only to the extent, that such untrue or alleged untrue statements or omissions
or alleged omissions are based upon information regarding Subscriber furnished
in writing to the Issuer by Subscriber expressly for use therein; provided,
however, that the indemnification contained in this Section 6(g) shall not apply
to amounts paid in settlement of any Losses if such settlement is effected
without the consent of Subscriber (which consent shall not be unreasonably
withheld, conditioned or delayed). In no event shall the liability of Subscriber
be greater in amount than the dollar amount of the net proceeds received by
Subscriber upon the sale of the Shares giving rise to such indemnification
obligation. Subscriber shall notify the Issuer promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Section 6(g) of which Subscriber is aware.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Shares by Subscriber.

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Combination Agreement is terminated in accordance with the terms therein, (b)
upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement, (c) if any of the conditions to Closing set forth
in Section 2(c) are not satisfied on or prior to the Closing Date and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not consummated at the Closing or (d) at the election of Subscriber, on or after
the date 180 days following the date of this Subscription Agreement, if the
closing of the Transaction has not occurred on or before such date; provided,
that nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover out-of-pocket losses, liabilities or
damages arising from such breach. The Issuer shall promptly notify Subscriber of
the termination of the Combination Agreement promptly after the termination of
such agreement.

 



16

 

 

8. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated February 27, 2019 (the “Prospectus”), available at www.sec.gov,
substantially all of the Issuer’s assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Issuer, its public stockholders and the
underwriters of the Issuer’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
the Issuer to pay its tax obligations, if any, the cash in the Trust Account may
be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Issuer entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its representatives, hereby irrevocable waives any and all right,
title and interest, or any claim of any kind they have or may have in the future
arising out of this Subscription Agreement, in or to any monies held in the
Trust Account, and agrees not to seek recourse against the Trust Account as a
result of, or arising out of, this Subscription Agreement; provided, however,
that nothing in this Section 8 shall be deemed to limit any Subscriber’s right,
title, interest or claim to the Trust Account by virtue of such Subscriber’s
record or beneficial ownership of securities of the Issuer acquired by any means
other than pursuant to this Subscription Agreement, including but not limited to
any redemption right with respect to any such securities of the Issuer.

 

9. Miscellaneous.

 

a. Subscriber acknowledges that the Issuer, the Placement Agents and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties made by Subscriber as
set forth herein are no longer accurate in all material respects. Subscriber
further acknowledges and agrees that the Placement Agents are third-party
beneficiaries of the representations and warranties of Subscriber contained in
Section 4.

 

b. Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby to the
extent required by law or by regulatory bodies.

 

c. Notwithstanding anything to the contrary in this Subscription Agreement,
prior to the Closing, Subscriber may transfer or assign all or a portion of its
rights under this Subscription Agreement; provided, that, such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Subscription Agreement, makes the representations and
warranties in Section 4 and completes Schedule A hereto. In the event of such a
transfer or assignment, Subscriber shall update Schedule B to provide the
information required therein.

 

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 



17

 

 

e. The Issuer may request from Subscriber such additional information as the
Issuer may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures; provided, that the Issuer
agrees to keep any such information provided by Subscriber confidential.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j. This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

k. Each party shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

l. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 



18

 

 

(ii) if to the Issuer, to:

 

Tortoise Acquisition Corp.

452 Fifth Avenue

14th Floor

New York, NY 10018

Attn: Vincent T. Cubbage; Steven C. Schnitzer, Stephen Pang
Email: VCubbage@tortoiseadvisors.com; SSchnitzer@tortoiseadvisors.com;
SPang@tortoiseadvisors.com

 

with a required copy to (which copy shall not constitute notice):

 

Vinson & Elkins L.L.P.

1114 Avenue of the Americas

32nd Floor

New York, NY 10036

Attention: Brenda Lenahan; Ramey Layne; John Kupiec

Email: blenahan@velaw.com; rlayne@velaw.com; jkupiec@velaw.com; and

 

(iii) if to the Placement Agents, to:

 

Barclays Capital, Inc.

745 Seventh Avenue

5th Floor

New York, NY 10019

Attn: Amit Chandra
Email: amit.chandra@barclays.com

 

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attn: Olympia McNerney
Email: Olympia.McNerney@gs.com

 

m. This Subscription Agreement, and any claim or cause of action hereunder based
upon, arising out of or related to this Subscription Agreement (whether based on
law, in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Subscription Agreement, shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

 



19

 

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(l) OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(m).

 

n. The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction, and any other
material, nonpublic information that the Issuer has provided to Subscriber at
any time prior to the filing of the Disclosure Document. From and after the
issuance of the Disclosure Document, to the Issuer’s knowledge, Subscriber shall
not be in possession of any material, nonpublic information received from the
Issuer or any of its officers, directors or employees. Notwithstanding anything
in this Subscription Agreement to the contrary, the Issuer shall not publicly
disclose the name of Subscriber or any of its affiliates, or include the name of
Subscriber or any of its affiliates in any press release or in any filing with
the Commission or any regulatory agency or trading market, without the prior
written consent of Subscriber, except (i) as required by the federal securities
law in connection with the Registration Statement, (ii) in a press release or
marketing materials of the Issuer in connection with the Transaction if
agreeable by Subscriber and in a manner acceptable to Subscriber and (iii) to
the extent such disclosure is required by law, at the request of the Staff of
the Commission or regulatory agency or under the regulations of the NYSE, in
which case the Issuer shall provide Subscriber with prior written notice of such
disclosure permitted under this subclause (iii).

 

[Signature pages follow.]

 

20

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  TORTOISE ACQUISITION CORP.         By:       Name:     Title:

 

Date: _____________________, 2020

 

Signature Page to

Subscription Agreement

 

 

 

 

 

SUBSCRIBER:       Signature of Subscriber:       [SUBSCRIBER]    
                                                   By:     Name:      Title:    
        Date: _______________________, 2020       Name of Subscriber:          
(Please print.  Please indicate name and
capacity of person signing above)               Name in which securities are to
be registered   (if different):       Email Address:       Subscriber’s EIN:
_______________       Address:                       Attn:
_________________________________       Telephone No.:
__________________________       Facsimile No.: ___________________________    
  Aggregate Number of Acquired Shares subscribed for:       [●]  

 

Signature Page to

Subscription Agreement

 



 

 

 

Aggregate Purchase Price: $[●]

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Number of Acquired Shares subscribed for and Aggregate Purchase Price as of
___________, 2020, accepted and agreed to as of this _____ day of ____________,
2020, by:

 

TORTOISE ACQUISITION CORP.         By:       Name:     Title:       Signature of
Subscriber:       [SUBSCRIBER]         By:       Name:     Title:  

 

Signature Page to

Subscription Agreement

 

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Schedule must be completed by Subscriber and forms a part of the
Subscription Agreement to which it is attached. Capitalized terms used and not
otherwise defined in this Schedule have the meanings given to them in the
Subscription Agreement. Subscriber must check the applicable box in either Part
A or Part B below and the applicable box in Part C below.

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

☐Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

☐Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such accounts is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

Subscriber is an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) and has checked below the box(es) for the
applicable provision under which Subscriber qualifies as such:

 

☐Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership that was not formed for the specific purpose of
acquiring the securities of the Issuer being offered in this offering, with
total assets in excess of $5,000,000.

 

☐Subscriber is a “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

☐Subscriber is a “bank” as defined in Section 3(a)(2) of the Securities Act.

 

☐Subscriber is a “savings and loan association” or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity.

 

☐Subscriber is a broker or dealer registered pursuant to Section 15 of the
Exchange Act.

 

☐Subscriber is an “insurance company” as defined in Section 2(a)(13) of the
Securities Act.

 

☐Subscriber is an investment company registered under the Investment Company Act
of 1940.

 



Schedule A-1

 

 

☐Subscriber is a “business development company” as defined in Section 2(a)(48)
of the Investment Company Act of 1940.

 

☐Subscriber is a “Small Business Investment Company” licensed by the U.S. Small
Business Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

☐Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, and such plan has total assets
in excess of $5,000,000.

 

☐Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is one of the
following.

 

☐A bank;

 

☐A savings and loan association;

 

☐A insurance company; or

 

☐A registered investment adviser.

 

☐Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 with total assets in excess of
$5,000,000.

 

☐Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 that is a self-directed plan with
investment decisions made solely by persons that are accredited investors.

 

☐Subscriber is a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered by the Issuer in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.

 

*** AND ***

 

C.AFFILIATE STATUS

(Please check the applicable box)

 

SUBSCRIBER:

 

☐is:

 

☐is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

Schedule A-2

 

 

SCHEDULE B
SCHEDULE OF TRANSFERS

 

Subscriber’s Subscription was in the amount of [●] shares of Class A Shares. The
following transfers of a portion of the Subscription have been made:

 

Date of Transfer or Reduction   Transferee   Number of Transferee Acquired
Shares Transferred or Reduced   Subscriber Revised Subscription Amount          
                                                                         

 

Schedule B as of ______________, 20__, accepted and agreed to as of this ____
day of ____________, 20__ by:

 

TORTOISE ACQUISITION CORP.         By:       Name:     Title:  

 

Signature of Subscriber:       [SUBSCRIBER]         By:       Name:     Title:  

 

 

Schedule B-1



 

 